Citation Nr: 1430103	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-13 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, major depressive disorder, mood disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides within the jurisdiction of the VA RO in Detroit, Michigan. 


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in service.  

2.  There is evidence to support that the Veteran experienced a single non-combat stressor during service.  

3.  The record reveals varying psychiatric diagnoses, including alcohol dependence, major depressive disorder, mood disorder, and depressive disorder.  

4.  The probative evidence of record shows that the diagnostic criteria for a diagnosis of diagnoses of posttraumatic stress disorder (PTSD) have not been met.  

5.  The probative evidence of record indicates that the Veteran's currently diagnosed psychiatric disorders are not related to military service or to any stressor experienced therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, major depressive disorder, mood disorder, and depressive disorder, was not incurred in or aggravated by active military 

service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a May 2007 letter, which was prior to the initial RO rating decision denying the benefit sought in October 2007.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained available service treatment records; service personnel records; Social Security Records; VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in conjunction with his claim for service connection which is adequate in light of the most recent review and medical opinion in March 2014.  VA has also assisted the Veteran with verification of his claimed 

stressors.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service 

members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304.

The Veteran served in the Army from January 1976 to January 1979.  Service personnel records confirm that he was watercraft operator and that he was stationed in the Panama Canal Zone from October 1976 to November 1978.  

The Veteran has asserted two non-combat stressors.  First, he claims he was assaulted by a civilian in Panama, and that he killed the civilian in self-defense.  He claims that he was incarcerated in a Panamanian jail for about a month until his assertions of self-defense were verified.  VA has been unable to verify that this stressor occurred.  Also, the Veteran's service personnel records do not show a period of absence for a month when he asserts that he was imprisoned in a civilian jail in Panama.  

The Veteran's second stressor is that he claims to have recovered the bodies of soldiers who drowned in training accidents.  As a watercraft operator, this is a plausible assertion.  Military records confirm that two soldiers drowned in the Canal Zone during the period of time that the Veteran was stationed there.  

Service treatment records do not reveal any diagnosis of, or treatment for, any psychiatric disorder during service.  On the Veteran's January 1976 entry examination medical history the examiner noted history of emotional problems which existed prior to service; however, psychiatric clinical evaluation was normal.  In December 1979, separation examination was conducted.  The Veteran did not report any history of depression, worry, or nervous trouble and psychiatric clinical evaluation was normal.

VA medical records dating from 2005 to the present are the first evidence of treatment for complaints of psychiatric symptoms.  The majority of these records note a long history of alcohol abuse.  The primary diagnoses indicated are depression and alcohol dependence.  An August 2005 private medical examination report also notes a history of post-service closed head injuries dating back to the 1980s.  

An October 2005 VA treatment record noted both of the Veteran's reported stressors from service in Panama.  However, the diagnosis was major depressive disorder, alcohol dependence, and cannabis dependence in remission.  This report did not specifically link the diagnoses to the reported stressors.  

In November 2005, a mental status examination of the Veteran was conducted in conjunction with his application for Social Security disability benefits.  He reported a history of abuse as a child and a long history of post-service alcohol abuse resulting in drunk driving convictions.  The Veteran reported being in prison in Panama for a "self-defense murder."  After examination the diagnoses were alcohol dependence, cannabis abuse, cognitive disorder from closed head injuries per Veteran, and major depressive disorder.  

VA treatment records dated November 2006 specifically noted that the Veteran did not have PTSD.  

In February 2007, a mental health evaluation was conducted by a VA social worker.  The conclusion was that the Veteran met the criteria for a diagnosis of PTSD.  However, this was based upon the reported assault and self-defense killing which cannot be verified.  Reonal v. Brown, 5 Vet. App. 458 (1993).

In May 2010, a VA examination of the Veteran was conducted.  He reported a pre-service history that one of his sisters had been killed.  He also reported a long history of alcohol abuse dating back prior to service.  The examiner considered the single confirmed non-combat stressor of recovering the bodies of drowned soldiers.  

After full examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnosis was mood disorder, not otherwise specified, which was likely substance induced.  

In March 2014, the May 2010 VA examiner reviewed the evidence of record and submitted an addendum with additional rationale for his medical opinion.  The examiner specifically noted was that the Veteran reported a long history of substance abuse; he started drinking at age 14 and it became heavy when he turned 18, before he joined the military.  He initiated treatment with VA in 2005 because stated he "cannot stop drinking on his own."  A 31-year history of alcohol abuse was noted, along with a head injury from a car accident in the 1980s, the loss of his spleen in a fight while intoxicated, and numerous DUI offenses.  The Veteran also reported that he "felt depressed most of my life and that he believes his low self-esteem and depression is related to how his father abused him as a child."  The VA psychiatrist restated that the Veteran's mood disorder was "at least as likely as not" related to the Veteran's significant history of substance use and its social and occupational consequences.  

To the extent that some VA treatment records indicate a diagnosis of PTSD, they are based upon the unverified stressor of a reported in-service assault and alleged "self-defense" killing.  This stressor is not verified, and the service personnel records do not support the Veteran's assertions of being jailed in Panama during service.  To the extent that the Veteran's single stressor that is supported by the record of recovering drowned soldiers was considered, the examining mental health professionals indicated that the Veteran did not meet the criteria for a diagnosis of PTSD related to the verified stressor.  

There are numerous post-service diagnoses of depression and/or mood disorder.  However, the probative medical evidence of record links these diagnoses to the Veteran's long history of substance abuse and not to military service or any stressor experienced therein.  

Simply put, there is no probative evidence linking any current psychiatric disorder to military service or the single non-combat stressor that is supported by the evidence of record.  The preponderance of the evidence is against the claim for service connection for a psychiatric disorder, claimed as PTSD, major depressive disorder, mood disorder, and depressive disorder; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, mood disorder, and depressive disorder, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


